Title: From Alexander Hamilton to Elie Williams, 12 September 1794
From: Hamilton, Alexander
To: Williams, Elie


Treasury departmentSeptember 12. 1794
Sir
I have directed a Warrant for fifteen thousand dollars to issue in your favour in addition to the sum heretofore advanced.
Of these 15000 I request 5000 may be paid to Ephraim Blaine Esquire at Carlisle in case he should agree to accept the Agency offered to him by the enclosed letter. Should he decline it which I request you to ascertain from him, I will then thank you to make an arrangement for the purpose with some other competent character and to put the money in his hands. The receipt of the Agent for the money will discharge you as the services are meant to be distinct.
As it is expected the Agent at Trenton and the Contractors at Philadelphia Reading and Lancaster will supply almost all the provisions that may be wanted as far as Carlisle which will deduct so much from your estimate and as some of the other expences will be successive and gradual I conclude that thirty thousand dollars will suffice at present. A further sum can be forwarded in measure of the demand. And the goodness of the public Credit will enable you to supply any temporary deficiency without disadvantage. As to such articles indeed as can be promptly commanded it may be sufficient to assemble a supply for a fortnight only at and from Carlisle Westward. You will of course have regard to the security of the collections you shall make.
When I express a reliance on the Contractors at Reading and Lancaster it will be necessary for you in your Route Westward to ascertain with them the adequateness of the means they are taking and to supply any probable deficiency.
With consideration and esteem   I am Sir   Your obedt. Serv.
A. H
Eli Williams EsqrAgent for supplies with provisionsThe Militia Army
 